Citation Nr: 0830603	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-13 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Although a letter issued in June 2008 advised the veteran 
that the Board had determined it was necessary to address its 
jurisdictional authority and whether his substantive appeal 
was timely filed, the Board notes that the veteran's 
substantive appeal, received in April 2006, is a timely 
appeal of the June 2005 rating decision.  Therefore, the 
merits of the veteran's claim will be addressed in the 
subsequent decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, intrusive recollections, 
nightmares, irritability and anger outbursts, hyperstartle 
response, avoidant behavior, social isolation, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near continuous panic attacks, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships 
attributed to his PTSD.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the veteran's claim of entitlement to an 
increased disability rating for PTSD, the Board observes that 
the RO issued letters to the veteran in October 2003, July 
2004, and August 2007 which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The August 2007 
letter informed him of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The October 2003 and July 2004 VCAA notices 
were issued prior to the June 2005 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment records are of record, as well as private 
treatment records and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA treatment records, dating from May 2003 to January 2004, 
show the veteran complained primarily of recurrent intrusive 
thoughts, sleep disturbance, nightmares, depression, anxiety 
and avoidant behavior.  The treatment records during this 
period reflected that the veteran reported no hallucinations 
or delusions, homicidal or suicidal ideation.  The diagnosis 
was PTSD with occasional diagnoses including either 
depression or mood disorder and GAF scores during this entire 
period ranging from 45 in December 2003 to 50.  A December 
2003 treatment record shows the veteran complained of 
continued intrusive thoughts, flashbacks, chronic nightmares 
and night sweats.  He reported periodic panic attacks and 
that he avoided crowds.  He also reported getting irritable 
and holding it in.  His memory and concentration were 
described as poor.  The examiner noted that the veteran was 
tearful when describing the death of his grandson the 
previous month.  The assessment was chronic, severe PTSD, 
secondary to trauma in Vietnam.  The GAF score was 45.  A 
January 2004 treatment record shows Axis I diagnoses of PTSD 
and mood disorder with depressive features due to congestive 
heart failure.  The GAF score for both diagnoses was 50.  

Vet Center treatment records, dating from April 2003 to 
February 2004, show the veteran complained of difficulty 
staying asleep, depression, intrusive thoughts, nightmares, 
irritability, sadness and anxiety.  He reported difficulty 
with funerals and that he avoided crowds.  He also complained 
of difficulty concentrating.  Treatment records frequently 
assessed him with chronic, severe PTSD, as early as August 
2003

In August 2004, the veteran underwent VA psychiatric 
examination.  At that time he complained of having sleeping 
problems, nightmares, flashbacks, depression, poor 
concentration, mistrust of others and problems with his 
memory.  He further complained of hyperstartle response and 
feeling helpless and hopeless.  He avoided crowds and 
memories of the war.  He felt guilty about his Vietnam 
service.  He was married to the same woman for 33 years and 
described the marriage as going well.  He had good 
relationships with his 2 adult sons.  He was unable to work 
because of congestive heart failure and spent his days trying 
to do at least one project a day at home.  Examination 
results revealed the veteran to be casually dressed.  He was 
cooperative but tense and had a depressed mood, becoming 
tearful at times.  He denied suicidal or homicidal ideations.  
His thought process was coherent without any evidence of 
psychosis, delusions or thought disorder.  He was oriented to 
time and place and was able to name the current president, 
but not the previous president.  He could recall 6 out of 6 
objects immediately and after a few minutes.  His proverb 
interpretations were concrete.  The diagnosis was PTSD.  The 
assessed GAF score was 55, which was also the assessed GAF 
score for the past year.  

VA treatment records dating from February 2004 to August 2006 
show ongoing treatment for diagnosed PTSD.  Most of the 
treatment records during this period note that the veteran 
was very reluctant to increase his medications above the 
minimal dosage.  

Vet Center treatment records also show ongoing treatment for 
diagnosed PTSD, frequently assessed as chronic and severe.  
These records show his continued complaints of sleep 
disturbance, inability to trust others, intrusive memories 
and depression.  He also reported difficulty with his memory 
and in concentration.

An April 2007 VA psychiatric examination report indicates 
that the veteran's claims file was reviewed in conjunction 
with his examination.  At that time he reported that his PTSD 
symptoms had gotten worse since his last examination.  He 
reported that he slept 4 to 5 hours a night and awoke 
agitated.  He also stated that there had been many deaths in 
his life since the last examination and the recent deaths had 
caused more intense and frequent nightmares, flashbacks and 
intrusive thoughts.  He described the frequency of his 
symptoms as occurring every 2 to 3 days.  He reported he and 
his wife had been married for 35 years and that his marriage 
was okay.  He went to church but stated that he did not like 
being around people, and did not like being touched by people 
and did not trust people.  
The examiner observed that the veteran's speech was goal 
directed and there was no looseness of association.  The 
veteran answered all questions asked, but was not overly 
spontaneous in conversation.  There was no evidence of a 
thought disorder or psychosis and reality testing appeared 
intact.  His behavior during the interview was cooperative.  
His mood was blunted.  He appeared depressed and he had a 
flat affect.  He reported having had some anger directed at 
his doctor.  He reported some suicidal thoughts, which the 
examiner assessed as passive and found the veteran to not be 
a threat to himself or to others.  His dress was casual and 
his hygiene was average.  The diagnosis was PTSD.  The GAF 
score for the veteran's PTSD was assessed as 52.

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for obsessional rituals, intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic attacks or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
cognition, judgment, or abstract thinking; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships attributed to the 
veteran's PTSD.  Although he reports problems with, sleep 
disturbance, anxiety, depression, flashbacks, intrusive 
thoughts, nightmares, social isolation and some concentration 
and memory problems and the objective evidence indicates some 
evidence of sleep disturbance as well as irritability, the 
objective evidence does not support the conclusion that it 
significantly impacts his ability to work.  In this respect, 
the Board notes that the August 2004 VA examination report, 
as well as several treatment records show the veteran 
reported that he had to quit working in 1999 because of his 
congestive heart failure.  There is no evidence of record 
indicating that the veteran's PTSD symptoms render him 
unemployable.  Moreover, the evidence indicates that the 
veteran has not had any hospitalizations for PTSD during the 
pendency of his appeal and there is no evidence that his PTSD 
symptoms have significantly reduced his reliability or 
productivity.  Moreover, the VA examination reports, as well 
as his VA and private treatment records indicate that the 
veteran maintains good relationships with his wife of 35 
years and his two sons, as well as attends church.  In this 
respect, the Board acknowledges the private treatment records 
that repeatedly diagnosed chronic PTSD assessed as severe; 
however, the Board finds more persuasive the objective 
findings reported on mental status examinations in August 
2004 and April 2007, including coherent thought process, and 
adequate insight and judgment with no delusions.  These 
objective findings do not support the conclusion that the 
disability is of the severity contemplated for a 70 percent 
evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, both a December 
2003 VA treatment record assigned the veteran a GAF score of 
45 attributed to his diagnosed PTSD, and a January 2004 VA 
treatment record assigned him a GAF score of 50 for both 
diagnosed PTSD and mood disorder with depressive features due 
to congestive heart failure.  The August 2004 VA examiner 
assigned him a GAF score of 55, and the April 2007 VA 
examiner assigned a GAF score of 52 for his diagnosed PTSD. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the again Board 
acknowledges that, the veteran was assigned GAF scores 
indicative of impairment in reality testing or serious 
impairment in December 2003 and January 2004.  However, the 
January 2004 GAF score appeared to have been assessed based 
on the veteran's diagnosed nonservice-connected mood disorder 
symptoms as well as those of his PTSD and not on his PTSD 
symptoms alone.  Moreover, although the treatment records and 
examination reports do note the veteran complained of 
difficulty with irritability, memory and concentration 
impairment on several occasions, there is no indication of 
other commensurate symptoms such as severe obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, impaired impulse control, spatial disorientation, or 
neglect of personal appearance, attributed to his PTSD, as 
contemplated in the criteria for a 70 percent disability 
rating.  Finally, the Board finds most probative the 2004 and 
2007 VA examiners' opinions that the veteran's PTSD symptoms 
were no more than moderate as reflected by the examiners' 
mental status examination findings and assignment of the GAF 
scores of 55 and 52 respectively, as they were based on a 
complete review of the veteran's claims file, including his 
VA and private treatment records.  As noted above, these 
scores are indicative of no more than moderate symptoms.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD, the evidence of record does 
not indicate that the current disability level is less severe 
than any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD exclusively, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


